Citation Nr: 0114344	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot 
condition.  

2.  Entitlement to service connection for sinus condition.  

3.  Entitlement to an increased rating for degenerative 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a compensable disability evaluation for 
pseudofolliculitis barbae. 

5.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

6.  Entitlement to a compensable disability evaluation for 
hypertension.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hematuria, claimed 
as a kidney disorder.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left Achilles 
tendon spur, claimed as a left ankle condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied issues discussed in 
this case.  

The issues of service connection and an increased rating for 
pseudofolliculitis barbae will be considered within the 
Remand section of this document which follows the Order 
section below.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the left hip is 
manifested by complaints of pain, exacerbated by walking, 
with X-ray evidence showing minimal periarticular marginal 
osteophyte formation at the upper border of the left 
acetabulum and subcortical cystic degeneration in the left 
femoral neck from degenerative changes and objective evidence 
of 10 degrees of limited motion of internal rotation, normal 
flexion, equal abduction and adduction, ability to fully 
squat, and good heel and toe rising.  

2.  The veteran's audiology evaluation, dated in May 2000, 
revealed findings that compute to Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  

3.  The report of the veteran's May 2000 VA examination 
relates that he was not taking medication for hypertension 
for control of his elevated blood pressure and clinical 
findings showed blood pressure readings of: 140/90, while 
sitting; 150/100, while standing; and 130/90, while 
recumbent; pulse was 80 and respirations were 20.  

4.  In a July 1997 rating decision, the RO denied service 
connection for hematuria, claimed as a kidney condition, on 
the bases that an isolated case of hematuria treated in 
service was an acute and transitory condition that had 
resolved by the time the veteran was separated from military 
service and post-service medical evidence failed to show the 
presence of hematuria or evidence of any kidney condition.  

5.  In the same July 1997 rating decision, the RO denied 
service connection for left Achilles tendon spurs, claimed as 
an ankle disorder, on the bases that left Achilles tendon 
spurs were not shown in service; left Achilles spurs were 
first shown two months following the veteran's separation 
from military service; and there was no medical opinion of a 
nexus or link between the post-service medical evidence of 
left Achilles spurs and a disease or injury noted during the 
veteran's military service.  

6.  Although notified of the RO's July 1997 denial of both 
claims and advised of his appellate rights in July 1997, the 
veteran did not file an appeal.  

7.  Evidence associated with the claims file subsequent to 
the RO's July 1997 decision which pertains to service 
connection for hematuria, claimed as a kidney disorder, when 
considered alone or in conjunction with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

8.  Evidence associated with the claims file subsequent to 
the RO's July 1997 decision which pertains to service 
connection for left Achilles tendon spurs, claimed as a left 
ankle disorder, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

9.  There is now evidence of record that the appellant had 
left Achilles tendon spurs during service and that he has 
them post-service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for degenerative arthritis of the left hip have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5003 (2000).  

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155; (West 1991); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 
6100 (2000).  

3.  The criteria for a compensable disability evaluation for 
hypertension have not been met.  38 U.S.C.A. § 1155; (West 
1991); 38 C.F.R. §§ 4.104 Diagnostic Code 7101 (2000).  

4.  The RO's July 1997 decision denying service connection 
for hematuria, claimed as a kidney disorder, and for left 
Achilles tendon spurs, claimed as an ankle disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  

5.  New and material evidence sufficient to reopen the claim 
for service connection for hematuria, claimed as a kidney 
disorder, has not been submitted subsequent to the RO's July 
1997 rating decision; thus, the requirements to reopen that 
claim have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

6.  New and material evidence sufficient to reopen the claim 
for service connection for left Achilles tendon spurs, 
claimed as an ankle disorder, has been submitted subsequent 
to the RO's July 1997 rating decision; thus, the requirements 
to reopen that claim have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  

7.  Left Achilles tendon spurs were incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that during the time this case 
was in appellate status, there has been a change in the law.  
In November 2000 the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.) became law.  This law provides 
changes in the VA's notice and development procedures, and 
did away with "well grounding" claims.  As will be 
explained in the REMAND section below, these provisions, in 
part, have required additional development as to three of the 
issues under consideration.  As to the issues considered 
herein, to the extent it applies, the Board concludes there 
is no further development or notice indicated.  The appellant 
has been informed in ratings as other documents as to the 
standards for increased ratings and new and material 
evidence.  It is not indicated that there are records 
available that have not been obtained.  Thus, as to the 
issues decided herein, there would seem no reason to delay 
adjudication of these matters.

I.  Increased Ratings

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board is 
also required to take functional loss due to pain and 
weakness into account, to the extent that they are supported 
by adequate pathology, particularly in a rating involving 
limitation of motion.  See 38 C.F.R. § §§ 4.40, 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

A.  Left Hip

The veteran was released from active duty military service in 
late December 1996.  In February 1997, he underwent VA 
examination, during which he complained of left hip pain.  X-
rays revealed osteophyte formation of the left femoral head, 
but no other focal processes were shown.  The RO, in July 
1997, granted the veteran entitlement to service connection 
for degenerative arthritis of the left hip, as shown by 
current X-rays.  A 10 percent rating was assigned, effective 
from the first day following his date of separation from 
service.  The 10 percent evaluation has since remained in 
effect.  

In July 1999, the veteran filed a claim for an increased 
rating for his left hip.  He maintains that he is unable to 
walk without pain because of his hip condition and that he 
has to shift his weight to avoid the pain.  

The veteran's VA outpatient treatment records for July 1999 
to February 2000 show that he was seen for various disorders 
and that he was taking Motrin for arthritis pain.  

The veteran's May 2000 VA examination report notes that his 
main problem was constant left hip pain, for which he took 
Motrin daily.  On range of motion studies, flexion of the hip 
was to 140 degrees, bilaterally.  He lacked 10 degrees of 
internal rotation of the left hip.  He was able to abduct and 
adduct equally to the right hip.  He was able to fully squat.  
His heel and toe rising were good.  X-rays taken of the left 
hip revealed minimal periarticular marginal osteophyte 
formation at the upper border of the left acetabulum and 
subcortical cystic degeneration in the left femoral neck from 
degenerative changes.  

In the veteran's case, his degenerative arthritis of the left 
hip is rated under Diagnostic Code 5003 pertaining to 
degenerative arthritis.  Under this code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint of joints involved 
(here, Diagnostic Codes 5251 through 5253 for limitation of 
motion of the thigh, Diagnostic Code 5250 for limitation of 
motion due to ankylosis of the hip).  Where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted when there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5251 provides that a 10 percent evaluation is 
warranted if limitation of extension of the thigh is limited 
to 5 degrees.  See 38 C.F.R. § 4.71a.  

Diagnostic code 5252 provides that a 10 percent evaluation is 
warranted if flexion of the thigh is limited to 45 degrees.  
A 20 percent evaluation is warranted if flexion is limited to 
30 degrees.  A 30 percent evaluation is warranted if flexion 
of the thigh is limited to 20 degrees, and a 40 percent is 
warranted if flexion of the thigh is limited to 10 degrees.  
Id.  

Diagnostic Code 5253 provides that limitation of rotation of 
the thigh warrants a 10 percent evaluation when toe-out of 
the affected leg cannot be performed to more than 15 degrees, 
or when the legs cannot be crossed due to limitation of 
adduction.  Limitation of abduction of the thigh warrants a 
20 percent evaluation when motion is lost beyond 10 degrees.  
Id

In the veteran's case, he complains of left hip pain, 
exacerbated with walking.  On physical examination, there was 
a 10-degree lack of internal rotation of the left hip.  He 
had no hip limitation of motion on flexion, as reflected in 
the May 2000 VA examination showing 0 to 140 degrees flexion 
(0 to 125 degrees being normal).  See 38 C.F.R. § 4.71, Plate 
II.  He was able to abduct and adduct his left hip equally 
with his right hip.  X-rays, confirmed minimal degenerative 
changes in the left hip.  

Based on X-ray findings and complaints of pain, a 10 percent 
evaluation is appropriate under Diagnostic Code 5003 because 
of painful and limited motion of the left hip on internal 
rotation.  In the absence of medical evidence revealing more 
severe limitations of motion, ankylosis of the left hip, a 
flail hip joint, or nonunion of a fracture, a greater 
disability rating is not appropriate under Diagnostic Codes 
5250, 5254 and 5255.  Likewise, the fact that the veteran has 
pain in his left hip, along with his assertion that the pain 
increases on walking, have been taken into consideration in 
the assignment of no more than the 10 percent disability 
evaluation currently granted.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, 8 Vet. App. at 204-06.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected degenerative arthritis of the 
left hip.  There has been no showing that the condition has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321.  See Bagel 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

B.  Hearing Loss

At service entry, the veteran's medical records report that 
his hearing was within normal range.  On separation from 
service, examination noted a diagnosis of hearing loss, 
measured by audiometry testing.  The RO granted the veteran 
service connection for bilateral hearing loss in July 1997, 
effective from the first day following his separation from 
service, and a noncompensable evaluation was assigned, which 
since has remained in effect.  

The veteran filed a claim for a compensable rating for 
bilateral hearing loss in July 1999, asserting that his 
disability is worse than that reflected in the current 
evaluation.  

Evaluations for rating bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  See 38 C.F.R. 
4.85, Diagnostic Code 6100.  

38 C.F.R. § 4.86(a) provides that when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b) provides that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specials will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The veteran's May 2000 VA audiological evaluation revealed 
that the average puretone decibel for the veteran's right ear 
was 19.  Speech discrimination was 96 percent.  By 
intersecting the column in Table VI (found at 38 C.F.R. § 
4.85 of the rating schedule) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  

The average puretone decibel for the veteran's left ear was 
15.  Speech discrimination was 96 percent.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the left ear is I.  

Reference is then required to Table VII (which is identical 
in both the old and the current provisions) for assignment of 
a percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100. 

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on the May 2000 examination 
are not: (a) 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz); or 
(b) 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  As such, Table VIa is not for 
application in this case.  

In view of the foregoing, the Board must conclude that a 
noncompensable evaluation is entirely appropriate for the 
veteran's service-connected bilateral hearing loss.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lindeman v. 
Principii, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss, and the claim must be denied.

C.  Hypertension

The veteran's service medical records note an onset of 
elevated diastolic pressures in December 1994.  Subsequent 
monitoring revealed chronic elevated diastolic pressures, 
although treatment with medication was not required.  Post-
service, he underwent VA cardiovascular examination in April 
1997, which revealed blood pressure readings of 145/92, 
130/90, 145/95, and 148/96.  The diagnosis was mild 
hypertension.  The veteran was taking no medication for blood 
pressure control and there was no medical evidence of any 
organ damage.  In July 1997, the RO granted him entitlement 
to service connection for hypertension, effective from the 
first day following his date of separation from military 
service, and a noncompensable evaluation was assigned, which 
has since remained in effect.  

In July 1999, the VA received the veteran's claim for a 
compensable rating for hypertension.  He maintained that his 
blood pressure is constantly elevated and that he experiences 
headaches all the time, which, in turn, affects his 
lifestyle.  

The veteran's service-connected hypertension is evaluated in 
the schedule for rating disabilities pertaining to the 
cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under this code, a noncompensable evaluation is 
not listed; however, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

Diagnostic Code 7101 provides that a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) where diastolic pressure 
readings are predominantly 100 or more; or systolic pressure 
readings are predominantly 160 or more; or minimum evaluation 
for an individual with a history of diastolic pressure 
readings predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
where diastolic pressure readings are predominantly 110 or 
more; or systolic pressure readings are predominantly 200 or 
more.  Where diastolic pressure readings are predominately 
120 or more, a 40 percent evaluation is warranted and a 60 
percent evaluation is warranted where diastolic pressure 
readings are predominantly 130 or more.  See 38 C.F.R. 
§ 4.104.  

Further, hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this schedule, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  Elevated hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is considered as part of the 
condition causing hypertension, rather than a separate 
disease with a separate evaluation.  

During the veteran's May 2000 VA examination, he related that 
he was not taking any medication for his hypertension and 
that he felt fine.  On physical evaluation, his blood 
pressure reading, while sitting, was 140/90; 150/100 while 
standing; and 130/90 while recumbent.  His pulse was 80 and 
respirations were 20.  The diagnosis was arterial 
hypertension, not on medication.  

In the veteran's case, the medical evidence shows that his 
blood pressure readings have not met the criteria for a 
compensable rating.  He is not taking medication and clearly 
his diastolic pressure is not predominantly 100, or more, or 
his systolic pressure predominantly 160, or more, that he has 
a history of diastolic pressure readings predominantly 100 or 
more warranting medication for blood pressure control.  Since 
the criteria for a 10 percent evaluation have not been met, 
it stands that even more significant findings, which would 
meet the criteria even higher evaluations (20, 40 and 60 
percent), have not been supported by medical evidence.  In 
the absence of more significant clinical findings regarding 
is hypertension, the Board concludes that a noncompensable 
evaluation is entirely appropriate for the veteran's 
hypertension.  

Inasmuch as there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's service-
connected hypertension, or that the condition has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321.  See Bagel, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.  

II.  New and Material Evidence

In July 1997, the RO denied service connection for hematuria, 
claimed as a kidney condition, and for left Achilles tendon 
spur, claimed as an ankle disorder.  In reaching this 
determination, the RO reviewed the veteran's service medical 
records and his post-service VA medical examination report.  

The veteran entered active military service in late December 
1991.  In early January 1992, he was seen for complaints of 
blood in his urine.  The record indicates that he had 
undergone combat skills training the day before involving 
multiple hits to his body and, shortly thereafter, he noticed 
that his urine was light red.  He denied any prior medical 
history of renal stones or trauma.  On examination, there was 
no discomfort with renal area percussion.  The diagnosis was 
microhematuria, secondary to trauma.  Subsequent medical 
records do not reflect any more episodes of hematuria until 
June 1996.  At that time, he was seen complaining of 
hematuria, of six hours duration.  He had noticed blood in 
his urine and some in the toilet.  He stated that there had 
been a sharp pain right before urinating then the pain 
stopped.  Physical examination noted tender epididymis, 
otherwise normal.  He was treated for prostatitis.  
Subsequent service medical records do not reflect any 
complaints or symptomatology pertaining to hematuria or a 
kidney disorder.  In the history he gave during his August 
1996 separation from active duty physical examination, he 
denied frequent or painful urination, kidney stone or blood 
in the urine.  Physical examination found that the genito-
urinary system was normal.  No kidney problem was identified.  

As for the veteran's ankle disorder, his service medical 
records reveal that he had twisted his left ankle exiting 
from an aircraft in May 1995.  On physical examination, there 
was swelling and point tenderness laterally at the mid-foot 
region.  No ligament or instability was noted.  He was 
transported to the hospital for X-rays to rule out a 
fracture.  The diagnosis was a soft tissue injury to his left 
foot.  He was fitted for crutches, instructed to put ice on 
the area, and received sprain instructions.  The medical 
record indicates that there was no fracture.  In the history 
he gave during his August 1996 separation from active service 
physical examination he denied swollen or painful joints, 
broken bones, and any bone, joint or other deformity.  

During the veteran's post-service February 1997 VA 
examination, he gave a history of occasionally painful 
hematuria since 1991 boot camp when he was "struck several 
times in my kidney."  He related that his last episode of 
hematuria was in August 1996.  The examiner found that there 
was slight tenderness on the veteran's left flank.  There was 
no palpable bladder tenderness.  The diagnoses included 
recurrent hematuria, by history.  

During the above-mentioned VA examination, the veteran gave a 
history of bilateral ankle sprains with Achilles tendon noted 
in 1995.  Physical examination of both ankles revealed no 
abnormality.  X-rays taken of the ankles revealed small 
bilateral calcaneal spurs at the Achilles tendon insertion 
and no other focal process.  

In explaining its July 1997 decision in which the RO denied 
the veteran entitlement to service connection for hematuria, 
claimed as a kidney condition, the RO found that hematuria 
treated in service was an acute and transitory condition, 
which had resolved by the time the veteran was separated from 
military service, and that post-service medical evidence 
failed to show the presence of hematuria, other than by 
history as related by the veteran, or present a diagnosis of 
a kidney disorder.  

The same July 1997 decision also denied service connection 
for left Achilles tendon spur, claimed as an ankle disorder.  
After review of the veteran's service medical records and his 
post-service VA medical examination report, the RO determined 
that a left Achilles tendon spur was not shown in service and 
that there was no medical evidence to establish a causal link 
between bilateral left Achilles tendon spur noted on the 
veteran's post-service February 1997 VA examination and a 
disease or injury in service.  

In mid-July 1997, the veteran was notified of the early July 
1997 decision and advised of his appellate rights; however, 
he did not file an appeal.  In July 1999, the RO received the 
veteran's current application for benefits, to include a 
request to reopen his claims for service connection for 
hematuria and a left Achilles tendon spur.  Because these 
claims involve an attempt to reopen claims for service 
connection after an unappealed denial, the pertinent legal 
authority governing finality and reopening of previously 
disallowed claims is pertinent to the instant matter.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Amnii v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by a claimant 
since the previously disallowed claim in order to determine 
whether a claim must be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principii, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans, 9 
Vet. App. at 282-83.  If the Board's decision is favorable to 
the veteran, his claim must be reopened and decided on the 
merits.  See Glenn v. Brown, 6 Vet. App. 523, 528-29. (1994).  
Inasmuch as the RO's July 1997 decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry.  

The evidence associated with the claims file since the RO's 
July 1997 decision consists of copies of the veteran's 
service medical reports, the veteran's VA outpatient 
treatment reports for July 1999 to February 2000, and the 
veteran's May 2000 VA examination report.  

With the exception of an X-ray report dated in May 1995, 
copies of the veteran's service medical records are 
duplicative of those reviewed by the RO in July 1997.  The 
reports of the veteran's July 1999 to February 2000 VA 
outpatient treatment records and report of his May 2000 VA 
medical examination do not show the presence of hematuria or 
kidney disorder.  do not reflect any complaints, 
symptomatology or treatment for hematuria or kidney 
condition.  Blood test results essentially were all within 
normal limits. 

On the other hand, the copy of the veteran's service X-ray 
report, dated May 5, 1995, which was received by the VA in 
July 1999 and was not part of the record at the time of the 
RO's July 1997 decision.  The report does note that routine 
views of the left foot show no evidence of fracture or bony 
abnormality and that the soft tissues are unremarkable.  
However, the report continues and reports that there is very 
early spur formation involving the Achilles tendon insertion 
site of the calcaneus.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) in which the Federal Circuit Court 
declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In light of the above, the Board acknowledges that the 
threshold for reopening a previously denied claim has been 
lowered.  With respect to the appeal to reopen the claim for 
service connection for hematuria, claimed as a kidney 
disorder, however, while, as indicated above, some of the 
additional evidence received since the July 1997 decision is 
new, in the sense that it has not been seen before, none of 
the additional evidence is probative of either whether the 
veteran currently has chronic hematuria, claimed as kidney 
disease.  As none of the newly submitted evidence, "by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim," none of the evidence 
is material for the purpose of reopening the claim for 
hematuria, kidney disorder.  See 38 C.F.R. § 3.156(a).  

Under these circumstances, the Board determines that new and 
material evidence submitted subsequent to the RO's July 1997 
denial of service connection for hematuria, claimed as kidney 
disorder, has not been added to the record; that the claim 
for service connection for hematuria, claimed as kidney 
disorder, is not reopened;, and that the RO's July 1997 
decision remains final as to that issue.  The Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight, v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robitet v. Brown, 8 Vet. App. 69, 77-78 (1996).  Furthermore, 
the Board finds that the duty to inform the claimant of the 
evidence necessary to complete his petitions to reopen his 
claims has been fulfilled.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  

As a final point, the Board acknowledges, as noted above, 
that there has been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096-2100.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, ___ (to 
be codified at 38 U.S.C. § 5103A(f)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim for service connection for hematuria, claimed as kidney 
disorder, the duty to assist and notification provisions of 
the Act are not applicable to that appeal.  

On the other hand, the copy of the veteran's May 5, 1995, X-
ray report is significant.  It confirms the presence of a 
left Achilles tendon spur during the time the veteran was 
performing his active military service.  Accordingly, the 
Board finds that the newly submitted evidence, in particular 
the veteran's May 1995 X-ray report, in combination with the 
other medical evidence now of record, meet the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  Having determined that 
new and material evidence has been added to the record on 
this issue, the veteran's claim for service connection for 
left Achilles tendon spur is reopened.  

III.  Service Connection

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131 (2000).  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(b) (2000); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The veteran's service medical records do not reflect any left 
ankle symptomatology, complaints, or treatment for left ankle 
problems until he twisted his left ankle in May 1995.  X-rays 
taken of the ankle at that time revealed early spur formation 
involving the Achilles tendon insertion site of the 
calcaneus.  X-rays taken during the veteran's February 1997 
VA examination, which was within two months of his separation 
from active duty service, revealed calcaneal spurs at the 
Achilles tendon insertion, bilaterally.  His VA outpatient 
treatment reports for July 1999 to February 2000 show that he 
was seen for left ankle pain, worse on weight bearing.  The 
outpatient treatment report dated in February 2000 shows that 
the examiner found the veteran had tenderness on palpation of 
the left medial ankle, directly posterior to the malleolus.  

Based on the medical evidence, the Board finds that the 
veteran currently has left Achilles tendon spur; left 
Achilles tendon spur was first noted in service many years 
after he entered active military service; and X-rays taken 
within two months after he left active duty confirmed left 
Achilles tendon spur.  Under the circumstances, left Achilles 
tendon spur was incurred in active duty and entitlement to 
service connection for the disorder is granted.  

In light of the Board's grant of the veteran's claim for 
service connection for left Achilles tendon spur, a remand to 
the RO to ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
on that issue would serve no purpose.  



ORDER

A disability evaluation in excess of 10 percent for 
degenerative arthritis of the left hip is denied.  

A compensable disability evaluation for bilateral hearing 
loss is denied.  

A compensable disability evaluation for hypertension is 
denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for hematuria, claimed 
as a kidney disorder, is denied.  

New and material evidence having been submitted which is 
sufficient to reopen the veteran's claim seeking service 
connection for left Achilles tendon spur, the claim to reopen 
is granted.  

Service connection for left Achilles tendon spur is granted.  


REMAND

Essentially, the veteran is contending that he injured his 
left foot while in service and that he continues to 
experience problems with the foot, especially in weight 
bearing and walking.  Likewise, he maintains that he has 
chronic sinus problems, which he states, began in service.  
The RO, in its June 2000 rating decision denied both claims 
on the basis that the claims were not well grounded.  A 
compensable evaluation for pseudofolliculitis barbae was also 
denied.  As noted below, additional examination is needed on 
this issue in view of the findings on the most recent 
examination.

Review of the veteran's service medical records confirm that 
he was treated for left foot pain and for complaints of sinus 
congestion in conjunction with common colds, viral syndromes 
and upper respiratory infections while he was in military 
service.  The Board further notes that, although he underwent 
VA examination in May 2000, the examination was not 
specifically for either a left foot condition or for a 
chronic sinus problem.  

Also, the veteran he has been receiving VA medical treatment 
for various disorders on an outpatient basis for a few years; 
however, the most recent VA medical treatment records are 
dated in February 2000.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Under the circumstances, the Board finds that all outstanding 
medical treatment records should be obtained and associated 
with the record; thereafter, the veteran should be afforded a 
VA examination by an examiner who has had an opportunity to 
review all of the medical evidence of record in order to 
obtain an opinion as to the existence and etiology of any 
currently claimed residuals of the veteran's in-service left 
foot injury and chronic sinus condition.  

Further, as noted earlier in this decision, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).    

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As to the rating for pseudofolliculitis barbae, additional 
examination is needed.  On the examination of May 2000, it 
was noted that the appellant had facial papules which he 
described as painful.  A 10 percent rating could potentially 
be assigned as equivalent to tender and painful scarring if 
this was objectively confirmed.  Further, a rating might be 
warranted based on disfigurement.  As to these matters, no 
specific findings were made.  

In addition, the examination noted that there was no 
ulceration, exfoliation, or crusting.  It was, however, noted 
that there was associated systemic or nervous manifestation.  
There was, however, no specific description of these matters.  
Thus, it is not possible to tell whether there might be 
symptoms warranting compensation in the absence of the other 
findings needed for the rating under Code 7806.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should obtain and associate 
with the claims file copies of all of the 
veteran's pertinent VA treatment records 
subsequent to February 2000.  Also, after 
obtaining appropriate authorization, as 
needed, the RO should obtain and 
associate with the claims file copies of 
pertinent medical records from any non-VA 
facilities or sources identified by the 
veteran, to include all private health 
care providers.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
to the RO all pertinent medical and other 
records in his possession, and the RO 
should permit him to do so before 
arranging to have him undergo VA 
examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo appropriate VA 
examination(s) to include sinus, left 
foot, and skin pathology.  It is 
imperative that the veteran's entire 
claims file be made available to, and be 
reviewed by, the physician(s) designated 
to examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

Following the examination(s) of the 
veteran and review of his pertinent 
medical history, to include his service 
medical records, prior examination 
findings, and prior medical opinions, the 
examining physician should offer an 
opinion as to the nature and extent of 
any left foot and/or sinus condition 
present and whether it is at least as 
likely as not that the left foot disorder 
and/or sinus condition is (are) in any 
way related to the veteran's active 
military service, to include any of the 
symptoms noted therein.  In a typewritten 
report, the examining physician should 
detail all of his/her examination 
findings, along with complete rationale 
for each opinion expressed and conclusion 
reached.  

Regarding the pseudofolliculitis barbae, 
it should be noted specifically whether 
there is any disfigurement, and if so the 
characterization.  Pictures should be 
provided as appropriate.  It should be 
noted whether there are tender and 
painful papules that are objectively 
confirmed.  Finally, if it is noted that 
there are systemic or nervous 
manifestations the examiner should detail 
the findings as part of the examination 
report. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the above-
requested development, and after 
undertaking any additional development 
deemed warranted, the RO should 
adjudicate the issues of service 
connection for left foot disorder, a 
sinus condition, and the increased rating 
issue in light of all pertinent evidence 
and legal authority.  The claim should be 
adjudicated on the merits.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND portion of the 
decision.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



